USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #4: ee
DATE FILED: 2/21/2020

  

THE CITY OF NEW YORK
JAMES E. JOHNSON LAW DEPARTMENT J. Kevin Shaffer
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 phone: (212) 356-1105

fax: (212) 356-2089
email: jshaffer@law.nyc.gov

February 21, 2020
VIA ECF
Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, New York 10007

Re: Erin Jones v. The City of New York
17 Civ. 4894 (AT) (KHP)

Dear Judge Torres:

I am an Assistant Corporation Counsel in the office of James E. Johnson,
Corporation Counsel of the City of New York, recently assigned as trial counsel to represent
Defendant City of New York in the above-referenced action. I write on behalf of Defendant to
request an extension of Defendant’s time to file its pre-trial submissions, specifically, the pretrial
statement, request to charge, verdict form, voir dire, and any motions in Jimine from February
25, 2020! until March 17, 2020. This is Defendant’s first request for an extension of time for
these submissions. This request for an extension will not affect any other scheduled dates or
deadlines in this case. Plaintiff consents to this request.

Defendants make this request for an extension because the previously assigned
Assistant Corporation Counsel has left the New York City Law Department, and trial counsel
have just been assigned. Additionally, the undersigned will be out of the office, and out of state,
from February 22, 2020 until February 28, 2020. Accordingly, Defendant respectfully requests
an extension of its time to submit its pretrial statement, request to charge, verdict form, voir dire,
and any motions in /imine, from February 25, 2020 until March 17, 2020.

 

' Plaintiff served her pretrial statement on February 11, 2020. Thus, according to the Court’s individual rules for pro
se civil cases, Defendant’s pretrial statement is currently due on February 25, 2020.
I thank the Court for its consideration of this request.

Respectfully submitted,

[o] J. Kevin Shaffer
J. Kevin Shaffer
Assistant Corporation Counsel

Ce: — Erin Jones (by mail)
Plaintiff pro se

GRANTED. By March 17, 2020, Defendant shall submit its pre-trial submissions.

SO ORDERED. C-

Dated: February 21, 2020 ANALISA TORRES
New York, New York United States District Judge
